IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
PHYLLIS BALL, et al.,
Plaintiffs,
Case No. 2:16-cv-282
Chief Judge Edmund A. Sargus, Jr.
v. Magistrate Judge Elizabeth P. Deavers
JOHN KASICH, et al.,
Defendants.

OPINION AND ORDER
This matter is before the Court for consideration of Plaintiffs’ Motion to Compel from
Defendant DODD and Memorandum in Support (ECF No. 345) (“Motion to Compel”), Ohio
Department of Developmental Disabilities’ Memorandum in Opposition to Plaintiffs’ Motion to
Compel Discovery from Defendant DODD (Doc. 345) (ECF No. 349) (“Opposition”), and Ohio
Department of Developmental Disabilities’ Supplement to Memorandum in Opposition to
Plaintit`fs’ Motion to Cornpel Discovery from Defendant DODD (Doc. 345) (ECF No. 356)
(“Supplemental Briet”). No reply was permitted (ECF No. 337.) For the reasons that follow,
the Motion to Compel is GRANTED IN PART AND DENIED IN PART.
I.
A. Def`mition of the Class and Class Claims1

Plaintiffs Phyllis Ball, Antonio Butler, Caryl Mason, Richard Walters, Ross Hamilton,

 

1 “Plairltii:fs1 disputed discovery requests are relevant to the size and scope of the Plaintiff
class[.]” (ECF No. 345 at 3.)

and the Ability Center of Greater Toledo (collectively, “Plaintiffs”)2 bring this class action on
behalf of themselves and other similarly situated individuals with intellectual and developmental
disabilities against Defendants John Kasich (in his official capacity as Governor of Ohio), Kevin
Miller (in his official capacity as Director of Opportunities for Ohioans with Disabilities), John
McCarthy (in his official capacity as Director of the Ohio Departrnent of Medicaid), lohn Martin
(in his official capacity as Director of the Ohio Department of Developmental Disabilities
(“DODD”)), and the Ohio Association of County Boards Serving People with Developmental
Disabilities (collectively, “Defendants”). (ECF No. l.) Plaintiffs allege that Ohio’s
administration, management, and funding of its service system for people with intellectual and
developmental disabilities such as themselves puts them at serious risk of segregation and
institutionalization in Intermediate Care Facilities (“ICFs”) in violation of Title II of the
Americans With Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act as
interpreted by the United States Supreme Court’s decision in OImstead v. L.C., 527 U.S. 581
(1999), and the Social Security Act, 42 U.S.C. § 1396n(c)(2)(B) & (C). (Id.)

On March 30, 2018, the Court granted in part and denied in part Plaintiffs’ Motion for
Class Certitication. (ECF No. 303 .) Speciiically, the Court revised the class definition as
follows:

All Medicaid-eligible adults With intellectual and developmental disabilities
residing in the state of Ohio who, on or after March 31, 2016, are qualified for home

and community-based services, and, after receiving options counseling, express
that they are interested in community-based services.

 

2 Plaintiff Nathan Narowitz was originally named as a party in the Complaint but later
withdrew as a Plaintiff without prejudice to his rights to recover as a general member of the
putative class. (ECF No. 81 .)

(Id. at 22 (emphasis added).) ln revising this definition, the Court specifically rejected certifying
a broad class to include, inter alias, individuals on waiting lists:

The Court concludes that the proposed “at risk” class members3 do not have
homogenous interests for the same reasons the proposed class members above did
not. That is. the class members who mav want community-based services do not
have homogenous interests with those class members who do want oommuniL/_-
based services. Lilcewise1 some class members who are on the wait list want

comm 't_v-based services and some want services provided in Large ICFs. In a

situation where there is limited funding, this not only reflects lack of homogenous
interests. it indicates competing interests. which could actually harm certain
members of a broad Rule 23(b) class because of the lack of notice and opportunity
for class members to opt out. Therefore, because the proposed class does not suffer
a uniform harm that can be remedied with the same relief, certifying a broad class
is inappropriate

(Id. at 21-22 (ernphasis added).)
On May 2, 2018, the Court clarified the class definition:
1. At the status conference, the Court clarified its class definition as follows:

a. “Interested in” means affirmatively state that they want community
-based services.

b. “Options counseling” means the counseling that is currently being
utilized.

2. Thus, to be class members, the individuals:

a. Must be Medicaid-eligible adults with intellectual and
developmental disabilities residing in the state of Ohio who, on or

3 Plaintiffs sought to defme a group of “at risk” class members, whom they identified as
people With intellectual and developmental disabilities who are qualified for home and
community-based services and who now, or in the future:

 

(1) apply for or are referred for admission to an ICF; (2) are on waiting lists for
Medicaid home and community-based services and have either an aging caregiver,

intensive needs, or an emergency, as defined by Ohio’s current or future Waiting
list rule, or (3) have another immediate need which creates a substantial risk of

harm, as determined by Ohio’s current or future Waiting list rule.

(ECF No. 283 at 2-3 (emphasis added).)

after March 31, 2016, are qualified for home and community-based
services; and

b. Must have received options counseling; and

c. Must have affirmatively stated that they want community-based
services, and have not had them provided.

(ECF No. 309 at 1-2 (emphasis added).)

At a mediation beginning on June 11, 2018, the parties again asked the Court to clarify
the class definition (ECF No. 332 at 2.) The Court later memorialized the clarification of the
class as follows:

The Court explained that the issue of the sufficiency of the options counseling “was

not certified for class purposes.” (Tr. at 3, ECF No. 323.) [footnote omitted] B

class consists of individuals who already received the options counseling as it is

provided by the defendants The Court specified that the plaintiff`s’ claim that the
defendants “failed to meaningfully inform” the plaintiffs “about feasible
alternatives to institutional care” brought in the “Free Choice” claim was certainly

a live claim, but with regard to regard to individually-named plaintiffs onlv. (Id.);

(Compl. 1|'1] 219_220) (“Third Claim for Relief: Violation of the Social Security

Act’s “Free Choice” Provision under 42 U.S.C. § 1396n(c)(2)(B)&(C)”).

(Id. at 2_3.)

While Plaintiffs have asked for reconsideration of this definition and clarification (ECF
No. 344), their request remains pending. Therefore, the dennition and clarification above remain
the controlling class definition at this time.

B. Procedural Hjstory of Disputed Discovery Requests

On August 7, 2018, Plaintiffs propounded their Second Request for Production of
Documents (“RFP”) (ECF No. 345-1) and Second Set of lnterrogatories (“ROG”) (ECF No. 345-
2) directed to DODD. On September 7, 2018, DODD responded to these requests. (ECF Nos.
368-1, 368-2). Thereafter, the parties conferred regarding these requests and responses but

reached impasse on certain requests. (ECF No. 338 at 1.) The Court conducted a conference on

October 2, 2018, and, aRer listening to the positions of these parties, determined that it was
unable to resolve these disputes without the benth of seeing the formal discovery requests and
responses as well as the parties’ arguments as they relate to each disputed request. (Id.) The
Court therefore ordered Plaintiff`s to file a motion to compel, specifically advising that it would
not assess fees or sanctions in connection with the filing of this motion. (Id.) In accordance with
the Court’s Order (id.), Plaint:iffs filed their Motion to Compel (ECF No. 345), which DODD
opposed (ECF No. 349). While no reply was permitted except upon further Order of the Court
(ECF No. 338 at 1), DODD filed a supplement to its Opposition on October 29, 2018. (ECF No.
356.) This matter is now ripe for resolution.

II.

“District courts have broad discretion over docket control and the discovery process.”
Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citations omitted). “‘It is
Well established that the scope of discovery is within the sound discretion of the trial court.”’ Id.
(quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)). Federal Rule of Civil
Procedure 26(b) identifies the acceptable scope of discovery:

Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.
Fed. R. Civ. P. 26(b)(1); see also Fed. R. Civ. P. 33(a)(2) (“An interrogatory may relate to any
matter that may be inquired into under Rule 26(b).”), 34(a) (“A party may serve on any other
party a request Within the scope of Rule 26(b)[.]”). ln short, “a plaintiff should have access to

information necessary to establish her claim, but [] a plaintiff may not be permitted to ‘ go

fishing’; the trial court retains discretion.” Anwar v. Dow Chem. Co., 876 F.3d 841, 854 (6th

Cir. 2017) (citing Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir.
2007)); see also Superior Procl. P ’ship v. Gorclon Autc Boaj) Parts Co., Ltd., 784 F.3d 311, 320-
21 (6th Cir. 2015) (“In sum, ‘[a]lthough a plaintiff should not be denied access to information
necessary to establish her claim, neither may a plaintiff be permitted to ‘ go fishing’ and a trial
court retains discretion to determine that a discovery request is too broad and oppressive.”’
(quoting Surles ex rel. Johnson, 474 F.3d at 305)).

“[T]he movant bears the initial burden of showing that the information is sought is
relevant.” Prado v. Tkomas, No. 3:16-cv-306, 2017 WL 5151377, at *l (S.D. Ohio Oct. 19,
2017) (citing Gruenbaum v. Wemer, 270 F.R.D. 298, 302 (S.D. Ohio 2010)). If the movant
makes this showing, “then the burden shifts to the non-movant to show that to produce the
information would be unduly burdensome.” Id. (citing O ’Malley v. NaphCare, Inc., 311 F.R.D.
461, 463 (S.D. Ohio 2015)); see also Fed. R. Civ. P. 26(b)(l) advisory committee’s note to 2015
amendment (stating that a party claiming undue burden or expense “ordinarily has far better
information_-perhaps the only information_with respect to that part of the determination” and
that a “party claiming that a request is important to resolve the issues should be able to explain
the ways in Which the underlying information bears on the issues as that party understands
them”).

III.
Plaintif`fs seek an order compelling DODD to produce discovery responsive to RFPs 1, 2,

3, 18, 20, 22, 28, and 29, as well as ROGs 1, 2, 4, 10, 12, and 13. (ECF No. 345.)4 Except as

 

4 At the beginning and end of their Motion to Compel, Plaintiffs identify ROG 11 as
disputed requiring an Order (ECF No. 345 at 2, 15) but the body of the Motion does not address
this ROG (see generally id.). In addition, although not identified in the beginning and end of
their Motion as a request requiring an Order, Plaintiffs argue in the body of their Motion that
RFP 28 requires an Order. (Id. at 2, 13, 15; see also Opposition, ECF No. 349 at 32 (addressing

6

otherwise notcd, these RFPs and ROGs cover a response period of July 16, 2016 to the present
(ECF No. 345-1 at 6; ECF No. 345-2 at 6.) The Court now considers in turn each category of
requested information identified in the Motion to Compel.

A. Information related to new waiting list rule (RFPs l, 2, 3; ROGs 1, 2)

Plaintiffs seek an order compelling DODD to produce information related to a “new” (or
“revised”) waiting list rule, including documents related to the assessment performed or to be
performed under this rule and documents related to the development, design, and construction of
this rule and resources allocated to implement it. Specifically, the RFPs related to this category

are as follow:

1. Documents relating to the design, implementation and monitoring of the
revised Waiting list management process and Ohio Admin. Code 5123-9-04
(Home and Community- Based Services Waivers - Waiting List), including
the creation, management and oversight of the transitional list of individuals
waiting for horne and community-based services, the pace of assessments,
and the new individual waiver allocation process.

2. Documents relating to the County Boards’ implementation of Ohio Admin.
Code 5123-9-04, including resources made available to complete the
waiting list assessment tool for individuals on the transitional list, provide
counseling on service options, develop individual service plans, and
coordination of waiver enrollment and/or access to alternative, locally-
funded services for those with current or immediate needs.

3. Documents relating to the application of emergency status as denned under
Ohio Admin. Code 5123:2-1-08(B)(5) and (D)(9), from July 1, 2015 to the
present, including the number of persons found to meet this criteria, the date
on which that determination was made, the length of time individuals waited
for waiver slots, the number of individuals who did not receive waiver
services, the number of individuals Who ultimately enrolled in waiver
services, the date when those individuals were enrolled, and the type of
waiver they received

(ECF No. 345-1 at 8 (emphasis added).)

 

RFP 28).) Based on this record, the Court will address RFP 28 but not ROG 11 in this Opinion
and Order.

The ROGs related to this category are as follow:

1. Describe the new waiting list information technology system, including its
firnctionality, reporting capacity, and ability to generate data and reports
regarding the ongoing assessment of individuals on the transitional waiting
list and the outcome of those assessments.

2. Describe the speciHc steps being taken to ensure County Boards of
Developmental Disability have the training, staffing capacity and resources
required to carry out the functions described in Ohio Admin. Code § 5123-

9-04, including completion of the waiting list assessment tool, the provision

of options counseling, individual service planning, enrollment in waiver

services, and access to alternative community services.
(ECF No. 345-2 at 8.)

Plaintiffs contend that these discovery requests are “directly relevant to the development

of factual and expert evidence for Plaintif`f`s’ ADA and 504 claims.” (ECF No. 345 at 4.)
Specifically, Plaintiffs believe that information regarding implementation of the waiting list rule
will identify current and future class members. (Id. (explaining further that, inter alia,
“individuals found to have immediate needs will receive information about their options to
receive ICF, waiver or locally funded services, as well as assistance in ‘identifying and accessing
alternative services.’” (citation omitted)).) Plaintiffs argue that this discovery is appropriate
because “the Court’s class definition is not limited to individuals already in ICFs, but rather
includes all individuals with intellectual and developmental disabilities who ‘want to utilize
community-based services, whether they are currently in an ICF or in the community and wish to
move to another setting in the community.”’ (Id. at 5 (quoting ECF No. 303 at 23).) Plaintiffs
go on to argue that they “should be able to compare the outcome of this new assessment process,
and specifically the number of individuals determined to have immediate needs, with the number

of individuals previously determined to meet emergency status under the previous waiting list

rule.” (rd.)

DODD disagrees, responding that the requested information is outside the scope of the
Court’s certified class, not proportional to the needs of the case as required by Federal Rule of
Civil Procedure 26(b), and that RFP 3, with its long time»&arne, imposes an undue burden. (ECF
No. 368-1 at 4; ECF No. 368-2 at 5-6.) DODD specifically argues that the requested
information is not relevant to the identification of class members, that Plaintiffs’ justifications
rely on arguments previously rejected by this Court, and that responding to these requests would
require at least 1,778 hours of attorney review at a taxpayer cost in excess of $63,765. (ECF No.
349 at 13_18 (citing, inter alia, Aflidavit of Jefl:`rey D. Roush, ECF No. 349-2, at 1|1] 6, 8 (“Roush
Affidavit”).)

DODD’s arguments are well taken. As set forth above, the Court clarified on May 2,

2018, that class members

a. Must be Medicaid-eligible adults with intellectual and developmental
disabilities residing in the state of Ohio who, on or after March 31, 2016,
are qualified for home and community-based services; and

b. Must have received options counseling and

c. Must have affirmatively stated that they Want community-based
services, and have not had them provided.

(ECF No. 309 at 1-2 (emphasis added).) The Court specifically explained on the same date that
“options counseling” “means the counseling that is currently being utilized.” (Id. at l (emphasis

added); see also ECF No. 332 at 2 (explaining further that “[t]he class consists of individuals

1

who already received the options counseling as it is p_rovided by the defendan ’) (emphasis

added).) The “new” or “revised” waiting list that is the subject of these disputed discovery
requests was not “currently being utilized” when the Court clarified the scope of the class on
May 2, 2018. (Cf. Ohio Admin. Code § 5123-9-04; ECF No. 345-l at 8; ECF NO. 345-2 at 5-6,

8.) Accordingly, options counseling “currently being utilized” as of May 2018 does not include

the “new” or “revised” waiting list assessment lt therefore follows that the requested
information is not relevant to the identification of class members,

Moreover, as noted earlier and as DODD points out (ECF No. 349 at 15), the Court,
when ruling on Plaintiffs’ motion for class certification, previously rejected Plaintiffs’ argument
that a waiting list is the best method of identifying class members, (See ECF No. 303 at 21-22
(reasoning, inter alia, that individuals on the wait list have competing interests because some
individuals want community-based services and other individuals want services provided in
Large ICFs).) This conclusion therefore undermines Plaintiffs’ present contentions that
information regarding the “new” or “revised” waiting list is relevant to identifying class
members,

Plaintiffs go on to argue that information regarding the application of emergency status
(RFP 3) is relevant because Plaintiffs should be able to compare the outcome of the new waiting
list assessment with “the number of individuals previously determined to meet emergency status
under the previous waiting list rule.” (ECF No. 345 at 5.) However, having rejected Plaintiffs’
relevancy arguments regarding information regarding the “new” or “revised” waiting list, the
Court finds that Plaintif`fs’ request for information relating to the application of emergency status
(RFP 3) for comparison is similarly unavailing.

Finally, the Roush Declaration establishes that locating and producing the requested
information would be unduly burdensome at significant cost to taxpayers (See Roush
Declaration, 111 6, 8.) Based on this record and considering the relevant factors under Rule
26(b)(1), the likely benth of the requested information does not outweigh the burden and
expense in this matter and is not proportional to the needs of the case. Fed. R. Civ. P. 26(b)(l);

Anwar, 876 F.3d at 854; Superz'or Prod. P ’ship, 784 F.3d at 320-21.

10

For all of these reasons, as it relates to RFPs l, 2, and 3, and ROGs 1 and 2, the Motion to

Compel is DENIED.

B. Information related to the identity of individuals residing in state-operated ICFs
(ROG 13)

Plaintiffs seek an order compelling DODD to “[i]dentify individuals who, as of the date
of this request, reside in a Developmental Center [(“DC” , Which is a state-run ICF], their
guardians, as appropriate, and their current length of stay.” (ECF No. 345-2 at 10.) Plaintiff`s
contend that case authority authorizes discovery of confidential information, including
confidential health-protected information, about both putative class members and non-class
members as part of developing evidence for class claims in discrimination classes. (Id. at 8-9
(citations omitted).) In addition, according to Plaintif`f`s, the protective order entered in this
action (ECF No. 72) specifically contemplated this type of discovery. (ECF No. 345 at 9.)
Plaintiffs further explain that central to their claims and to this litigation are “the size and scope
of the Plaintiff class, the outcome of their individual options counseling process, and the extent
to which they may be experiencing unnecessary segregation[.]” (Icl.) Plaintiffs contend that the
requested discovery is proportional to the needs of the case because the information is otherwise
inaccessible to them and there is no undue burden where the individuals reside in facilities
administered, overseen, and operated by DODD. (Id. at 9-10.) Finally, Plaintiffs represent that
no further disclosure of confidential information would be requested if individuals choose not to
communicate with Plaintiffs, or in doing so, confirm their opposition to community living. (Id.
at 10.)

Plaintiffs’ arguments are not well taken. As an initial matter, every individual currently
residing in a DC is not part of the class as the Court previously clariBed. (See, e.g., ECF No. 332

at 2 (reiterating that to be class members, individuals must be “Medicaid-eligible adults with

ll

intellectual and developmental disabilities residing in the state of Ohio who, on or after March
31, 2016, are qualified for home and community-based services” who “received options counsel”
and who “affirrnatively stated that they want community-based services, and have not had them
prM”) (emphasis added).) Specifically, while four individuals currently living in DCs have
requested a waiver and are transitioning to the community, none of the remaining DC residents
(approximately 400 individuals) has expressed an interest in a waiver. (ECF No. 356 at 2;
Supplemental Affidavit of Ginnie Whisman, ECF No. 356-1, 1111 2-5 (“Supplernental Whisman
Affidavi ”)5 (averring further that 433 long-term residents lived in DCs as of October 22, 2018;
that since July 2017, fourteen residents have moved to another ICF and eighteen residents have
requested and been enrolled on a waiver).) Moreover, DODD has represented that, in response
to Plaintiffs’ discovery requests, it will identify these individuals who have requested and
received a waiver. (ECF No. 356 at 2.) In short, the present record reflects that Plaintiffs will
receive (or have already received by this date) the identities of these individuals who fall within
the class definition

While Plaintiffs nevertheless insist that they “are entitled to test” DODD’s sworn
statements regarding the state-operated ICF residents who have received options counseling and
elected to remain in their ICFs (ECF No. 345 at 8), their cited cases do not justify the broad
production of non-parties’ confidential information in this action. DODD correctly distinguishes
four of those cases (all outside of this circuit) as Title VII cases that authorized discovery about

non-parties only in instances distinct from this action where the legal claims required

 

5 Ms. Whisman is the Deputy Director for DODD’s Division of Residential Resources.
(Id. at 11 1.) Her duties include management of the state-operated DCs. (Id.) DODD Hled the
Supplemental Whisman Af`fidavit after it became aware of modest changes to earlier statistics
provided to the Court and Plaintiffs in July 2017. (ECF No. 356 at 2.)

12

consideration of similarly-situated individuals (ECF No. 349 at 20_21). See Rr`ch v. Martz‘n
Marz'etta Corp., 522 F.2d 333, 342-45 (10th Cir. 1975) (authorizing discovery regarding plant-
wide job and promotional policies in Title Vll case because “there were no other means of
ascertaining whether there was merit in the allegations of the plaintiffs” and “it was grossly
unjust to allow the defendant company to utilize plant-wide statistics involving large classes of
people plus statistics of other employers in this five-county area, while at the same time
restricting the plaintiffs to the narrowest possible scope”); Kenm'cott v. Sandia Corp., No. 17-cv-
188, 2018 WL 2206880 (D. N.M. May 14, 2018) (authorizing discovery of information about
non-parties who had previously filed gender discrimination complaints against defendant
because plaintiffs needed to establish a culture of discrimination against similarly-situated
individuals as part of their Title VII claim); Lang v. Intrado, Inc., No. 07-cv-00589, 2007 WL
3407366, at *4 (D. Colo. Nov. 13, 2007) (authorizing discovery of information regarding
comparitors, including qualifications, compensation, and personnel files (excluding social
security numbers, medical information, and tax information) where plaintiff “must first establish
how her comparitors were treated before she can establish disparate treatmen ”); Morgenstem v.
Int’l All. of Theatrz'cal Stage Emp., Local 16, No. C 05-03156, 2006 WL 2385233 CN.D. Cal.
Aug. 17, 2006) (concluding that names, gender, income, and benefits of similarly-situated
employees was discoverable and relevant to one of the required elements of the plaintiff s Title
Vll claim, i. e., whether those individuals were treated more favorably than the plaintifi).

The scope of the class and the discovery authorized in the two remaining cases cited by
Plaintifi`s, class actions against the State of lllinois involving the rights of individuals with
developmental disabilities, are also distinguishable and do not warrant the broad coanential

information sought in the present action. (ECF No. 345 at 9 (citing Ligas v. Maram, No. 05 C

13

4331, 2007 WL 4225459 (N.D. Ill. Nov. 27, 2007) and Wr'llr`ams v. Blagojevich, No. 05 C 4673,
2008 WL 68680 (N.D. lll. Jan. 2, 2008)).) For example, in Ligas, the court defined the class as
individuals with cognitive impairment and/or other developmental disabilities who, among other
things, “With appropriate supports and services, could live in the community and who would not
oppose community placement[.]” Ligas, 2007 WL 4225459, at *1. The Ligas court initially
held that the plaintiffs’ initial subpoenas seeking the “complete file” of each resident from a
randome selected sample of 100 residents were overly broad and unenforceable and “were
likely to gather much irrelevant information and that their seemingly limitless scope would make
compliance unduly burdensome.” Id. at *1_3. After the plaintiffs narrowed the scope of their
request to categories of documents identified as relevant by an expert, 76 of the 78 ICFs
stipulated to producing responsive documents Id. at *2. The Ligas court later granted plaintiffs’
motion to compel the remaining two lCFs to respond to the amended subpoenas because, inter
alia, the narrowed scope of requested documents was “sufficiently tailored” to gather relevant
information and “may yield highly probative evidence to support or disprove Plaintiffs’ claim
that there are numerous individuals currently living in large institutions who are willing and able
to live in a community setting.” Icl. at *4 (limiting the scope of the amended subpoenas further
by reducing the responsive period from three years to five years). The Ligas court therefore
authorized discovery directly related to subjective criteria to be used in identifying putative class
members. Id. at *2 (describing the five categories of documents, including documents related to
each resident’s treatment program, treatment schedule, behavioral support plans or intervention
programs).

Conversely, in the instant case, the Court has clearly defined the scope of the class

through objective criteria and DODD has previously disclosed the identity of those individuals

14

(With an updated list of such individuals forthcoming). (ECF No. 332 at 2 (defining class
members as individuals Who, among other things, “aflirrnatively stated that they Want
community-based services, and have not been provided” and clarifying further that Plaintifi`s’
“Free Choice” claim was live as to only individually-named Plaintiffs); ECF Nos. 273-5, 273-7
(affidavits regarding individuals living in a DC who were offered and interested in waivers);
Supplemental Whisman Affidavit (updating such list of individuals)).) As previously noted and
as discussed in more detail below, every individual currently residing in a DC is not part of the
class and therefore the confidential information requested by Plaintiffs is not highly probative to
Plaintiffs’ class claims. (See fd.; ECF No. 345-2 at 8-9) (contending that Plaintifi`s need to
obtain the names and addresses of all individuals currently residing in lCFs “as part of
developing evidence for class claims”).) Moreover, Plaintiffs do not limit the scope of their
request to a randomly selected sample size or provide any protection for DC residents to refuse
to provide their confidential information in the first instance. (See ROG 13; ECF No. 345 at 9-
10 (representing only that “no further disclosure of confidential information is requested” if DC
“individuals choose not to communicate with Plaintiffs, or in so doing confirm their opposition
to community living”).)

Similarly, in Wz'lliams, the court used subjective criteria in certifying a Rule 23 (b)(2)
class of Illinois residents who “(a) have a mental illness; (b) are institutionalized in a privately
owned Institution for Mental Diseases [“lMDs”]; and (c) with appropriate supports and services
may be able to live in an integrated community setting.” Williams, 2008 WL 68680, at *1
(internal quotation marks omitted). The erliams plaintiffs’ subpoenas directed to non-party
lMDs sought access to residents’ records (later clarified to include only those “readily available

at the IMD”) and/or the opportunity to interview randomly selected residents, excluding any

15

resident who has a guardian. Id. at *1-2, 5 . The plaintiffs’ retained experts could then review
these records and/ or conduct interviews in order “to make generalized determinations regarding
what opportunities for community placement are being provided, whether residents would
qualify for such placements, and whether residents would be interested in such placements.” Id.
at * l. The Wz'lliams court recognized that “some or many” of these individuals will not be class
members “because they will not satisfy the criterion of being able to live in an integrated
community setting with appropriate supports and services.” Id. However, the court went on to
grant in part and deny in part the IMDS’ motions to quash, noting the proposed limitations on
documents to be produced, that only residents who consent would be interviewed, and that the
plaintiffs’ three experts have substantial training and vast experience interviewing mentally ill
persons and that these experts opined that “their interviews are likely to produce usable material
for their intended purpose[,]” id. at *4~6, i.e., for the purpose of making “generalized
determinations regarding what opportunities for community placement are being provided,
whether residents would qualify for such placements, and whether residents would be interested
in such placements.” Id. at *l. ln short, as with Ligas, Wz'lliams presents a distinct class
definition, factual posture, and discovery request that does not encompass the discovery of the
identities and contact information of all individuals currently residing in ICFs_which include
individuals who have declined waivers and are therefore expressly out of the objectively defined
class sought in this action.

Accordingly, as it relates to ROG 13 as presently formulated, the Motion to Compel is

DENIED.

16

C. Information related to options counseling in state-operated ICFs (RFP 22)

Plaintiffs seek an order compelling production information relating to the options
counseling process used in state-operated ICFS:

22. Documents relating to the delivery of options counseling to developmental

center residents, including the process for recording individuals’ interest in or

opposition to community services, how often community services are ofi`ered, who
provides information and counseling regarding service options, the number of peer-
to-peer or farnily-to-family supports offered/provided, the number of community
provider visits offered/provided, and how DODD/DC [developmental center] staff
address concerns expressed by individuals or guardians regarding discharge to
community-based services

(ECF No. 345-1 at 12.)

Plaintiffs contend that their class claims and the class dennition include individuals
residing in state-operated ICFs and that there are over 650 such individuals (ECF No. 345 at 6
(citing ECF No. 273 at 17).) According to Plaintiffs, Defendants have acknowledged that they
currently provide options counseling in these settings and, on prior occasions, Defendants have
represented that none of the 471 long-term residents has any interest in community services (Id.
at 6-7 (citations omitted).) Plaintiffs argue that they should be able to discover information
regarding this “unsupported contention, especially given the number of individuals served in
state-operated ICFs, the potential for those individuals to change their mind, and the importance
of their expressed preferences to determining current and future class membership.” (Id. at 7.)
Plaintiffs further argue that this information, which is exclusively in Defendants’ possession, is
relevant to assessing their claims of unnecessary segregation under the ADA and Section 504
because the size of the class (and the extent to Which potential class members would choose

integrated services after receiving options counseling) will impact “the need for scope of class-

wide relief.” (Id.)

17

Plaintiffs’ arguments are not well taken. As a preliminary matter, the information DODD
provided to Plaintiffs regarding DC residents and waivers was in the form of sworn affidavits
Specifically, DODD’s Deputy Director for the Division of Residential Resources has averred
under oath statements regarding residents at DCs and their preference for community-based
services (ECF No. 273-5 (“First Whisman Affidavit”) and Supplemental Whisman Affidavit.)
Sirnilarly, DODD’s Residential Resource Administrator’s sworn affidavit provides additional
information (“First Whisman Affidavit”) regarding counseling waivers, and the specific
information provided to residents, guardians, and their families (ECF No. 273-7 (“Lawson
Affidavit”).)

In addition, afier DODD filed its Opposition to the Motion to Compel, it filed a
Supplemental Brief, updating its 2017 statistics (ECF No. 356 and Supplemental Whisman
Affidavit, 1111 2-5 (averring that 433 long-term residents lived in DCs as of October 22, 2018; that
since July 2017, fourteen residents have moved to another ICF and eighteen residents have
requested and been enrolled on a waiver; and that four individuals presently are interested in a
waiver and planning is underway for transition and enrollment onto a waiver).) The Court finds
that this information does not constitute an “unsupported contention[.]” (ECF No. 345 at 7.)

Moreover, to the extent that RFP 22 may be relevant to Plaintiffs’ claims, DODD has
represented under oath that responding to this request is unduly burdensome (ECF No. 349 at
24-25; Roush Affidavit, 1{11 6-8.) Specifically, DODD explains that Plaintiff`s’ revised search
terms produced a report of 52,716 documents totaling 34.84 GB, at a cost to taxpayers of at least
$36,901.20, to review these documents (Id.) Afcer considering this record and the relevant
factors under Rule 26(b)(1), the Court is not persuaded that the likely benefit of the requested

information outweighs the burden and expense in this matter or that it is proportional to the

18

needs of the case. Fed. R. Civ. P. 26(b)(1); Anwar, 876 F.3d at 854; Saperz'or Procl. P’shz'p, 784
F.3d at 320-21. As it relates to RFP 22 as presently formulated, the Motion to Compel is
therefore DENIED.

D. Information related to aggregate assessment data for state-operated ICF residents

(RFP 20)
Plaintiffs seek an order compelling DODD to respond to RFP 20, which they proposed

modifying as follows in their Motion to Compel: “Documents relating to aggregate functional
assessment results for state-operated developmental center residents, including how those
assessment results are used to determine appropriate level of care.” (ECF No. 345 at 10
(explaining that they learned during the meet and confer process that “the specific assessment
tool referenced in RPD 20 is only used in private lCFs” and that “state ICF residents are
administered what is known as a comprehensive functional assessment tool, and which is
unrelated to flmding”); compare with ECF No. 345-l at 12 (stating RFP 20 as initially
formulated: “Documents relating to aggregate lAF/ODDP assessment results for state-operated
developmental center residents, including how those results are used to determine appropriate
level of care for individuals and funding for ICF placements.”).)

Plaintiffs contend that the requested information is relevant to individual residents’
“ability to benefit from integrated community Services[,]” to Plaintiffs’ claims “that individuals
at the ICF level of care could also be safely served in the community with appropriate
supports[,]” and “to rebutting allegations by the Guardian-lntervenors that individuals in large
ICFs have needs that cannot otherwise be met in less restrictive service settings.” (ECF No. 345
at 10.)

Plaintiffs’ arguments are not well taken. As DODD points out (ECF No. 349 at 25),

Plaintiffs rationale presupposes that these individuals want community-based services

19

However, with some exceptions previously discussed and as updated by DODD, the individuals
currently residing in DCs do not want community-based services (see Supplemental Whisman
Affidavit, 1|'|l 2_5) and therefore fall outside the scope of the defined class (ECF No. 332.)
Considering this as well as the reasons previously discussed with regard to ROG 13 and RFP 22,
the present record does not persuade the Court that the likely benth of the requested information
outweighs the burden and expense in this matter or that it is proportional to the needs of the case.
Fed. R. Civ. P. 26(b)(1).

Accordingly, as it relates to RFP 20 as originally issued and revised, the Motion to
Compel is DENlED.
E. Inf`ormation related to individuals residing in privately-operated ICFs (ROG 10)

Plaintiffs seek an order compelling DODD to “[i]dentify the individuals/ guardians who
were contacted by, or received options counseling from, CareStar or APSl, and the outcome of
these contacts/counseling sessions.” (ECF No. 345-2 at 9.) Plaintiffs explain that this
interrogatory includes individuals “who originally expressed that they ‘may be’ interested in
community services, but for whom there was little or no follow-up after their initial contact with
options counselors” and “individuals Whom CareStar was unable to contact in person, such that
their preference for community living is unknown.” (ECF No. 345 at 11.) Plaintiffs contend that
they have a right “to discovery that may identify potential class members and their preferences”
and “a right to test Defendants’ assertions regarding when and how class membership is
determined, based on currently utilized options counseling” (Id.)

For the reasons previously discussed at length herein, the Court disagrees Briefly, class
members “[m]ust have affirmatively stated that they want community-based services, and have

not had them provided.” (ECF No. 309 at 1-2; ECF No. 332 at 2 (clarifying further that “the

20

issue of the sufficiency of the options counseling ‘Was not certified for class purposes”’ (citing
ECF No. 323 at 3).) The Court has explained that this class definition excludes individuals who
say “no” to, or “may be” interested in, community-based services (Id.; ECF No. 303 at 18-22
(explaining why, inter alia, the Court declined to certify a class including individuals who “may
be” interested in a waiver in the future).) Plaintiffs’ reasons for insisting on this information
unrelated to the defined class is therefore not well taken.

Moreover, DODD requests that it produce only the following information in response to
ROG 10:

(1) the identities and contact information for all individuals who have undergone

options counseling and affinnativelv requested community-based services: and (2)

the APSI and CareStar aggregate counseling summary reports detailing the total

number of individuals receiving counseling the number affirmatively requesting

community-based services, the number declining community-based services, the
number saying “may be” to community-based services, and the number of people

who declined to return phone calls from counselors
(ECF No. 349 at 28 (emphasis added); see also id. at 26.) The Court finds that the proposed
production is sufficiently responsive to ROG 10 while consistent with the scope of the deBned
class Accordingly, to the extent ROG 10 seeks information beyond the above proposed
response, the Motion to Compel is DENIED.

F. Information related to individuals residing in eight-bed ICFs (ROG 12)

Plaintiffs also seek an order compelling DODD to “[i]dentify the individuals who, as of
the date of this request, reside in an ICF with 8 beds, their guardians, as appropriate, and their
current length of stay.” (ECF No. 345-2 at 10.) Accordirrg to Plaintiffs, there are approximately
1,300 individuals residing in ICFs with eight beds and these individuals receive options

counseling as part of their annual service planning meeting (ECF No. 345 at 11-12 (citations

omitted).) Plaintiffs contend that they “have no way to determine the number of potential class

21

members in eight-bed ICFs” because there is no public reporting of the outcome of these
meetings (Icl. at 12.) Plaintiffs argue that contact information for these individuals residing in
eight-bed ICFs is relevant to “Plaintiffs’ underlying ADA and Section 504 claims, and to their
ability gather evidence regarding the extent of potentially discriminatory segregation, and unmet
demand for community-based services” as well as “relevant to the size and scope of the Plaintiff
class, and the extent to which systemic injunctive relief is required to remedy class claims.” (Id.)
DODD disagrees, arguing that the Court, when ruling on the motion for class
certification, recognized that the certified class did not include all individuals in eight-bed ICFs.
(ECF No. 349 at 29-30 (citing, inter alia, ECF No. 303 at 15 n.2).) DODD explains that this is
because the Court requires that class members receive options counseling and the only eight-bed
ICF residents who have received options counseling are those who have the Ohio public
guardian’s office (“APSI”) as a guardian (Id. at 29 (citing, inter alia, Afiidavit of Lori Horvath,
ECF No. 273-3, 11 ll); see also ECF No. 345 at 12 n.7 (recognizing that individuals in eight-bed
ICF s who have APSI as a guardian receive options counseling as part of an agreement with the
State of Ohio).) DODD further contends that ROG 12 is flawed because it does not ask for the
annual assessment outcome of individuals residing in eight-bed ICFs. (ECF No. 349 at 30.)
DODD also challenges Plaintiffs’ assertion that it needs the information requested in ROG 12 to
identify class members, arguing that the Court previously determined that Plaintiffs did not seek
class certification for all individuals in eight-bed ICFs and that discovery outside of the
parameters of the Court’s objective criteria for class membership is irrelevant (Id. at 29-3 0.)
DODD goes on to explain that even if the information were relevant, the burden of searching for
and producing the information is unduly burdensome and disproportionate to the needs of this

case. (Id. at 30-32.)

22

DODD’s arguments are well taken ln ruling on Plaintiffs’ motion for class certification,
the Court specifically stated that it did not interpret Plaintiffs’ certification request to include all
residents in eight-bed lCFs:

The Ohio Defendants add “residents of eight-bed lCFs” as a fourth category. (Ohio

Dej%. ’ Supp. Opp. at 28, ECF No. 291.) However, the Ohio Defendants admit that

they are “uncertain whether, and to what extent, these people are in or out of this

proposed class” because, while Plaintiffs “repeatedly suggest they seek to represent

such people” the definition of the class requires an ICF resident to have ‘“receiv[ed]
options counseling” and then expressed at least some interest in waivers.” (Id. at

32.) The Court does not int@ret Plaintiffs’ request to encompass all residents of
Large ICF s [defined on p. 1 of Opinion and Order as ICFs with eight or more beds].

Thus, the Court will not address the Ohio Defendants’ arguments related to this

category.
(ECF No. 303 at 15 n.2 (emphasis added).) Accordingly, ROG 12, in requesting the identity of
individuals residing in eight-bed ICFs, their guardians and their current length of stay, seeks
information outside of the class definition that is not relevant to Plaintiffs’ claims

Even if it were relevant to Plaintiffs’ claims, the Court is not persuaded that the burden of
producing this information outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1). There are
approximately 160 eight-bed ICFs with about 1,300 residents (ECF No. 345 at 11-12; ECF No.
349 at 31.) The annual assessment results for each such individual is outside of DODD’s
possession (ECF No. 349 at 31.) Instead, it is stored at each of the 160 ICFS, requiring DODD
to request that each ICF pull the information and provide it to DODD. (Id.) DODD further
represents that the length of stay information is difficult to compile because “ICF s and DODD do
not necessarily maintain their data in this manner.” (Id.) Moreover, some of these individuals
Who have APSI as a guardian will have said “no” or “may be” to community-based services,

excluding them from the scope of the objectively denned class (ECF No. 303 at 18-22; ECF

No. 332 at 2.)

23

For these reasons, the Court concludes that DODD’s proposed production of the
following information sufficiently responds to ROG 12 in light of the scope of the class and
interests of Rule 26(b)(1):

(1) only the identities of the individuals affirmatively requesting community-based

services after undergoing APSI counseling; and (2) the aggregate numbers detailing

the total number of individuals receiving APSI counseling the number
affirmatively requesting community-based services, the number declining
community-based services, and the number saying “may be” to community-based
services

(ECF No. 349 at 32.)

Accordingly, to the extent ROG 12 seeks information beyond the above proposed
response, the Motion to Compel is DENIED.

G. Information related to alleged abuse, neglect, and treatment failures in private ICFs
(RFP 28)

Plaintiffs next seek an order compelling DODD to produce “[d]ocuments relating to
alleged regulatory, contractual or licensing violations in private ICFs concerning inadequate
conditions or service provision, abuse and neglect, or the failure to provide active treatment, and
any resulting investigations findings, or corrective measures including suspension of
admissions, license revocations, or facility closures.” (ECF No. 345-1 at 13.) Plaintiffs contend
that this information regarding the health and safety of current and prospective class members
residing in private ICFs is relevant because “individuals whose needs are not being met in the
ICF, or who are subject to abuse and neglect, are likely to express an interest in community
alternatives.” (ECF No. 345 at 13.) Plaintiffs argue that the requested information is also
relevant to “rebutting Guardian-lntervenors’ claims that the ICF system is contracting
inappropriately, as opposed to reductions in capacity and facility closures which result fi'om State

investigations finding dangerous or inadequate care.” (Ia'.) Plaintiffs go on to argue that this

24

Defendants have not said that the number of violations, resulting investigations or corrective
actions are so significant as to be unduly burdensome to produce and any individual information
produced is covered by the Protective Order (ECF No. 72). (Id.)

'lhe Court is persuaded that the requested information is relevant to at least rebutting the
Guardian-Intervenors’ claims While DODD contends that the Court should deny the Motion to
Compel as to this request because RFP 28 seeks information about certification and licensure
reviews that is publicly available (ECF No. 349 at 33), the Court understands the request to seek
information beyond such reviews that is not publicly available. DODD next argues that even if
relevant, “the request as written is not the most proportionate method to achieve this
information.” (Id.) However, nothing in DODD’s Opposition persuades this Court that
responding to RFP 28 would impose an undue burden or is disproportionate to the needs of this
case. See Fed. R. Civ. P. 26(b)(1).

Accordingly, as it relates to RFP 28, the Motion to Compel is GRANTED as follows:
The parties are directed to confer on a proposed timeline for DODD to produce the requested
information The parties are ADVISED that they should be prepared to update the Court as to
the status of these discussions and forthcoming production at the next scheduled conference.
The parties are REMINDED to exhaust all extra-judicial efforts before asking the Court to
address any dispute related to RFP 28.

H. Information related to funding of ICF programs and state ICF rate redesigns (RFP
18)

Plaintiffs also seek an order compelling DODD to produce the following:
18. Documents relating to the rationale for, and implementation of, ICF
reimbursement redesign, including communications related to House Bill 24 of the

132 General Assembly (2018), and presentations, data, communications minutes,
recommendations assessments, and reports authored by or exchanged with the

25

following entities: PCG Health, the ICF reimbursement workgroup, the ICF work
group, and the lCF/MR Medicaid rate group.

(ECF No. 345-l at 11.) Plaintiffs contend that “it is clear” that Defendants “intend to raise
affirmative defenses to the Plaintiffs’ ADA claims, including that Plaintiffs’ requested system
modifications cannot be achieved without fundamentally altering the existing service system.”
(ECF No. 345 at 14 (citing Defendants’ Brief in Opposition to Plaintiffs’ Motion for Class
Certification, ECF No. 273, at 7, 44) (referring to public funding).) According to Plaintiffs,
funding of the ICF system is relevant to rebutting Defendants’ claims of fundamental alteration,
developing factual and expert evidence regarding Plaintiffs’ claims that class members’ needs
can be reasonably aecommodated, and to Plaintiffs’ allegations that the State of Ohio has
engaged in discriminatory administration funding, and policy decisions under the ADA and
Section 504. (Icl.)

DODD argues that even if Plaintiffs’ proffered rationales were correct, the final
reimbursement rule, not internal discussions leading to the final rule, is what matters and that any
“alteration” to ICF rate structure “would occur within the context of the publicly available rule,
not draft rules or preliminary discussions.” (ECF No. 349 at 34-35.) DODD goes on to explain
that the ICF reimbursement rule change process took months to complete and included feedback
from various disability service system stakeholders and, therefore, the only way to identify all
potentially responsive documents is to perform an ESI search. (Id.) The parties previously
agreed-upon ESI search terms resulted in 23,883 items totaling 8.8 GB, at a cost to taxpayers of
at least 816,717.40, to review this information (Id. at 35 (citing Roush Affidavit, 1111 6, 8).)
DODD goes on to propose that it produce “the ICF workgroup meeting presentations which

include the presentations provided by PCG Health and the final rule.” (Id.)

26

DODD’s position is well taken ln light of the parameters ofRule 26(b)(l), the Court
finds that DODD’s proposed production of ICF workgroup meeting presentations sufficiently
responds to RFP 18. To the extent RFP 18 seeks information beyond this response, the Motion
to Compel is DENIED.

I. Information related to the DODD warehouse (RFP 29 and ROG 4)
Plaintiffs seek an order compelling DODD to produce information related to the DODD
warehouse As originally formulated, Plaintiffs sought the following information:
29. Documents relating to the DODD data warehouse and computer platforms,
the information collected therein, and the searchability, functionality and

capabilities of those databases

(ECF No. 345-l at 13.)

4. Describe the searchability, functionality and reporting capabilities of the
DODD data warehouse, including its various databases and computer
platforms and the information collected therein

(ECF No. 345-2 at 8.)

Plaintiffs represent that following the parties’ meet and confer process, Plaintiffs agreed
to further specify the information sought, revising the requests as follows:

RPD 29: “Documents sufficient to show each of the following as they concern
DODD clients, service providers, and service delivery: 1) the nature and scope of
data collected in the DODD data warehouse; 2) the title, content and frequency of
reports generated from this data in the normal course of business; 3) the purpose
and use of those reports; and 4) the searchability, functionality and capabilities of
those databases”

lnterro gato;y 4: “Describe the searchability, functionality and reporting capabilities
of the DODD data warehouse as concerns DODD clients, service providers, and

service delivery, including descriptions of its various databases and the information
collected therein.”

(Id. at 15.) Plaintiffs clarify that they do not currently seek the production of specific databases

but rather seek “descriptions and examples of the kind of information held by the Defendants in

27

these areas, how that information is routinely used, and the ways in which it can be searched and
analyzed.” (Icl. (stating further that they “hope that a timely response will allow for any future
requests to be targeted to the specidc data, reports, or databases most relevant to the claims in
this case”).) Plaintiffs take the position that this information is “is relevant to, and forms the
basis for, the Defendants’ administrative, funding, and policy decisions.” (Id. at 14.)

The Court agrees with DODD that RFP 29 and ROG 4 even in their revised form are
vague. As DODD points out, DODD is a state agency responsible for operating a budget of over
$2.6 billion (ECF No. 349 at 36 (citation omitted).) General requests for information about
DODD’s “data collected in the DODD data warehouse” and “reports” generated from that data,
without any further specification or limitation, are therefore not proportional to the needs of this
case. See Fed. R. Civ. P. 26(b)(1); see also Anwar v. Dow Chem. Co., 876 F.3d 841, 854 (6th
Cir. 2017) (“[A] plaintiff should have access to information necessary to establish her claim, but
[] a plaintiff may not be permitted to ‘ go fishing’; the trial court retains discretion”). For these
reasons, as it relates to RFP 29 and ROG 4, whether as originally proposed or revised, the
Motion to Compel is DENIED.

J. DODD’s Request that Plaintiffs Bear the Costs of Production

Finally, DODD argues that even though the producing party typically bears the cost of
production, the Court should use its discretion to shift such cost to Plaintiffs if the Court compels
DODD to respond to the disputed requests (ECF No. 349 at 37-38 (representing that it has
expended over $73 0,000 producing nearly 300,000 documents totaling 53.7GB).) The Court,
however, has directed DODD to produce information responsive to only a few requests,

primarily in the revised form suggested by DODD. Under these circumstances DODD’s request

28

to shift the cost of production to Plaintiffs (ECF No. 349 at 37-3 9) is DENIED WITHOUT
PREJUDICE.
IV.
For these reasons, Plaintiffs’ Motion to Compel nom Defendant Dodd and Memorandum
in Support (ECF No. 345) is GRANTED IN PART AND DENIED IN PART consistent with
the foregoing

IT IS SO ORDERED.

\\~ sol sets /\)\/

DATE EDMUN@,)$ARGUS, JR.
cHrEF UNITED sTArEs DrsrchT JUDGE

Miller/c

ELIzABE‘rn A. PRW MMS
cHrEF oNirEi) srnri+:sN MAGISTRATE JUDGE

29

